IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-11111
                           Summary Calendar



THEO WILLIAMS,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL, Commissioner
of Social Security,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:97-CV-1294-X
                       --------------------
                        September 22, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Theo Williams appeals the district court’s judgment

dismissing his complaint against the Social Security Commissioner

and affirming the Commissioner’s decision that Williams’

disability ceased on January 25, 1994, and that he was therefore

not entitled to Disability Insurance Benefits at the close of

March, 1994.   Williams asserted in the district court and on

appeal that (1) the administrative law judge (ALJ), did not give

proper weight to the opinion of Dr. Kevin Gill, Williams’


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-11111
                                  -2-

treating physician, and (2) that the ALJ misinterpreted and/or

did not give appropriate weight to the testimony of the

vocational expert (V.E.).

     The ALJ considered Dr. Gill’s report and found no objective

medical findings to show that Williams was able to work on or

after January 25, 1994.    Dr. Richard Friedman opined that

Williams had the functional capacity to perform sedentary/light

work.   This opinion was supported by the reports of Dr. David

Webb and Dr. George Sibley.    The ALJ also considered the V.E.’s

testimony.   The V.E. concluded that Williams would be able to

perform jobs of routing clerk, route delivery clerk, and

electronic accessory assembler despite Williams’ physical

limitations.     The V.E. further testified that these jobs existed

in significant number in the national economy.    Accordingly, the

ALJ’s decision that Williams’ disability ceased in January 1994

is supported by substantial evidence.

     AFFIRMED.